     Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 1 of 11 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

CENTRAL LABORERS’ PENSION FUND,                             )
CENTRAL LABORERS’ WELFARE FUND (ACTIVES &                   )
 RETIREES),                                                 )
CENTRAL LABORERS’ ANNUITY FUND,                             )
NORTH CENTRAL ILLINOIS LABORERS’                            )
 HEALTH AND WELFARE FUND (“NC Welfare”),                    )
NORTHERN ILLINOIS LABORERS’ ANNUITY FUND                    )
(“NI Annuity”),                                             )
ILLINOIS LABORERS AND CONTRACTORS JOINT                     )
 APPRENTICESHIP & TRAINING TRUST FUND,                      )
MIDWEST REGION FOUNDATION FOR FAIR                          )
 CONTRACTING (“MRFFC”),                                     )
CONSTRUCTION INDUSTRY ADVANCEMENT FUND,                     )
GREAT PLAINS LABORERS’ DISTRICT COUNCIL                     )
 WORKING DUES CHECK OFF FUND                                )
NORTH CENTRAL LABORERS-EMPLOYERS                            )
 COOPERATION AND EDUCATION TRUST,                           )
MARKET PROMOTION FUND,                                      )
MIDWEST REGION ORGANIZATION COMMITTEE,                      )
and the GREAT PLAINS LABORERS’ VACATION FUND,               )
                                                            )
                              Plaintiffs,                   )
       v.                                                   )        19-50006
                                                            )
IMAGE PRO'S ASPHALT MAINTENANCE INC.,                       )
an Illinois corporation,                                    )
                                                            )
                              Defendant.                    )


                                            COMPLAINT

       Plaintiffs Central Laborers’ Pension Fund, et al. (collectively “Plaintiff Funds”), by their

attorneys, complain against Defendant IMAGE PRO'S ASPHALT MAINTENANCE INC. as

follows:

                                             COUNT I
                                              against
                      IMAGE PRO'S ASPHALT MAINTENANCE INC.
      (Claim under ERISA for an audit against IMAGE PRO'S ASPHALT MAINTENANCE INC.)
      Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 2 of 11 PageID #:2



       1.      This action arises under the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§ 1132, 1145 (“ERISA”); the Labor Management Relations Act, as amended,

29 U.S.C. § 185(a) (“LMRA”); 28 U.S.C. § 1331; and federal common law.

       2.      Plaintiff Funds are multiemployer pension funds, welfare funds, apprentice funds,

labor-management committees, and related funds established pursuant to collective bargaining

agreements between, on the one hand, the Laborers International Union of North America (the

“Union”) and local unions and district councils affiliated with the Union, and, on the other hand,

certain employers and employer associations. The Union and its affiliated local unions and district

councils are labor organizations within the meaning of the LMRA, 29 U.S.C. § 152(5),

representing employees in an industry affecting commerce as defined by the LMRA, 29 U.S.C.

§ 185(a).

       3.      Plaintiff Funds receive fringe benefit contributions and dues payments from certain

employers pursuant to collective bargaining agreements between, on the one hand, the Union and

district councils and local unions affiliated with the Union, and, on the other hand, certain employer

associations and employers, all on behalf of employees covered by the collective bargaining

agreements. The Plaintiff Funds’ right to receive fringe benefit contributions and dues payments

also arises pursuant to participation agreements between the Plaintiff Funds and employers.

       4.      Plaintiff Central Laborers’ Pension Fund is the authorized collection agent for the

other Plaintiff Funds with respect to fringe benefit contributions and dues payments.

       5.      IMAGE PRO'S ASPHALT MAINTENANCE INC. is an Illinois corporation doing

business in (and with its principle place of business in) the Northern District of Illinois. Venue in

this district is proper under ERISA, 29 U.S.C. § 1132(e)(2); and 28 U.S.C. § 1391(b). IMAGE

PRO'S ASPHALT MAINTENANCE INC. is an “employer” and a “party-in-interest” as those
      Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 3 of 11 PageID #:3



terms are defined by, respectively, Sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5)

and 1002(14)(C).

       6.      IMAGE PRO'S ASPHALT MAINTENANCE INC. became a party to and bound

by collective bargaining agreements with the Union (and/or one or more district councils and local

unions affiliated with the Union) by virtue of its execution of one or more memorandum of

agreement or other collective bargaining agreements. Copies of signature pages of such collective

bargaining agreements are attached as Exhibit A. IMAGE PRO'S ASPHALT MAINTENANCE

INC. has never terminated the collective bargaining agreements and they remain in effect.

       7.      By virtue of certain provisions contained in the collective bargaining agreement(s),

IMAGE PRO'S ASPHALT MAINTENANCE INC. became a party to and bound by the Plaintiff

Funds’ trust agreements.

       8.      IMAGE PRO'S ASPHALT MAINTENANCE INC. became a party to and bound

by one or more participation agreements with the Plaintiff Funds. Copies of such participation

agreements are attached as Exhibit B. IMAGE PRO'S ASPHALT MAINTENANCE INC. has

never terminated the participation agreements and they remain in effect.

       9.      By virtue of certain provisions contained in the participation agreement(s), IMAGE

PRO'S ASPHALT MAINTENANCE INC. became a party to and bound by the Plaintiff Funds’

trust agreements.

       10.     IMAGE PRO'S ASPHALT MAINTENANCE INC. became a party to and bound

by the collective bargaining agreements, participation agreements and trust agreements by virtue

of its signing and submitting (and certain provisions contained in) employer contribution report

forms to the Plaintiff Funds.
      Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 4 of 11 PageID #:4



       11.     IMAGE PRO'S ASPHALT MAINTENANCE INC. became a party to and bound

by the collective bargaining agreements, participation agreements and trust agreements by virtue

of its withholding of (some but not all) payroll deductions and dues consistent with the collective

bargaining agreements, participation agreements, and trust agreements.

       12.     IMAGE PRO'S ASPHALT MAINTENANCE INC. became a party to and bound

by the collective bargaining agreements, participation agreements and trust agreements by making

(some but not all) employee fringe benefit contributions and dues payments to the Plaintiff Funds.

       13.     Under the terms of the collective bargaining agreements, participation agreements

and trust agreements, IMAGE PRO'S ASPHALT MAINTENANCE INC. is required to make

fringe benefit contributions and dues payments to the Plaintiff Funds on behalf of employees

performing work covered by the collective bargaining agreement; the contributions and dues are

required to be at the hourly rates indicated in the collective bargaining agreement and participation

agreements. Under the terms of the agreements, IMAGE PRO'S ASPHALT MAINTENANCE

INC. is also required to submit monthly remittance reports identifying, among other things, the

employees covered under the collective bargaining agreement and the amount of contributions and

dues to be remitted on behalf of each covered employee.

       14.     Pursuant to the collective bargaining agreements, participation agreements, trust

agreements, and ERISA, IMAGE PRO'S ASPHALT MAINTENANCE INC. is required to

provide access to such records as are necessary for Plaintiff Funds to determine whether there has

been compliance with obligations to contribute to Plaintiff Funds.

       15.     Upon information and belief, IMAGE PRO'S ASPHALT MAINTENANCE INC.

has failed to make some of the contributions from time to time required to be paid by it to the

Plaintiff Funds pursuant to the terms of the collective bargaining agreement, participation
      Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 5 of 11 PageID #:5



agreement and trust agreements to which it is bound, all in violation of its contractual and statutory

obligations.

        16.     IMAGE PRO'S ASPHALT MAINTENANCE INC. has failed and refused to

provide access to such records as are necessary for the Plaintiff Funds to determine whether there

has been compliance with obligations to contribute to the Plaintiff Funds.

        17.     Plaintiffs have been required to employ auditors and the undersigned attorneys to

compel the audit of the books and records of IMAGE PRO'S ASPHALT MAINTENANCE INC.

for a period beginning January 1, 2015 through as current a date as possible.

        WHEREFORE, Plaintiffs respectfully request that this Court:

        A.      Enter judgment against IMAGE PRO'S ASPHALT MAINTENANCE INC. in

favor of Plaintiffs.

        B.      Order IMAGE PRO'S ASPHALT MAINTENANCE INC. to provide access to its

records so that an audit can be performed to determine whether it has complied with contribution

requirements.

        C.      Order IMAGE PRO'S ASPHALT MAINTENANCE INC. to pay all fringe benefit

contributions and assessment penalties that may be shown to be due after an audit.

        D.      Order IMAGE PRO'S ASPHALT MAINTENANCE INC. to pay auditors’ fees to

Plaintiffs.

        E.      Order IMAGE PRO'S ASPHALT MAINTENANCE INC. to pay interest, costs,

and reasonable auditors’ and attorneys’ fees to Plaintiffs pursuant to 29 U.S.C. § 1132(g)(2).

        F.      Order IMAGE PRO'S ASPHALT MAINTENANCE INC. to perform and continue

to perform all other obligations it has undertaken with respect to Plaintiffs.
    Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 6 of 11 PageID #:6



     G.    Grant Plaintiffs such other and further relief as may be just.




                                  Respectfully submitted,
                                  CENTRAL LABORERS’ PENSION FUND, et al.


                          By:     /s/ Richard A. Toth
                                  One of their attorneys



DALEY AND GEORGES, LTD.
20 S. Clark St., Suite 400
Chicago, IL 60603-1903
(312) 726-8797
Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 7 of 11 PageID #:7
Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 8 of 11 PageID #:8
Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 9 of 11 PageID #:9
Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 10 of 11 PageID #:10
Case: 3:19-cv-50006 Document #: 1 Filed: 01/04/19 Page 11 of 11 PageID #:11
